

EXHIBIT 10.21
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE TRANSFERRED OR
OTHERWISE DISPOSED OF UNLESS IT HAS BEEN REGISTERED UNDER THE ACT AND SUCH LAWS
OR (1) REGISTRATION UNDER APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED, AND
(2) AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY IS FURNISHED TO THE
COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE ACT IS NOT REQUIRED.
 
ORGANIC FARM MARKETING, LLC
CONVERTIBLE NOTE
 

 
December 18, 2007
$800,000.00
Thorp, Wisconsin

 
ORGANIC FARM MARKETING, LLC, a Wisconsin limited liability company (the
“Company”), for value received, hereby promises to pay to the order of ADVANCED
BIOTHERAPY, INC. a Delaware corporation (“Advanced Biotherapy,” together with
its successors and permitted assigns, collectively, the “Holder”), the maximum
principal sum of Eight Hundred Thousand Dollars ($800,000.00) (or such lesser
amount as may have been advanced hereunder), and to pay interest (computed on
the basis of actual days elapsed in a 365-day year) on the unpaid principal
balance of each advance from the date of such advance at a rate per annum equal
to ten percent (10%) (such principal and accrued interest together shall be
known as the “Principal Sum”). Interest shall be payable quarterly in arrears
commencing on January 17, 2008, and continuing on each April 17, July 17,
October 17 and January 17 thereafter until the maturity date set forth below;
provided, however, that the Company may, at its option, in lieu of making any
cash payment of interest as contemplated herein, by written notice to the Holder
given not less than three (3) days prior to the interest payment date, elect to
add the interest installment to the outstanding principal balance of this Note.
If any interest installment is not paid hereunder when due, the Holder may, at
its option, elect to add such interest installment to the outstanding principal
balance of the Note or treat such failure as an Event of Default.
 
The Principal Sum shall be payable in full on May 17, 2009. Amounts advanced
under this Note and repaid may not be redrawn.
 
If the Principal Sum is not paid in full on the due date thereof (whether by
maturity or acceleration), and upon and during the continuance of any Event of
Default (as defined herein), the Principal Sum (to the extent permitted by
applicable law) shall bear interest thereafter at a rate per annum equal to
thirteen percent (13%) until such payment is paid in full or such Event of
Default is cured or waived.
 
Notwithstanding any provision of this Note to the contrary: (i) in no event
shall the interest rate on this Note be a rate per annum in excess of the
maximum interest rate permissible under applicable law, and (ii) to the extent
that interest (or other amounts paid pursuant to this Note that are deemed to be
interest under applicable law) results in interest payments in excess of those
permitted under applicable law, such excess payments shall be applied first to
the payment of the unpaid Principal Sum, second to the payment of any other
amounts due from the Company to the Holder, and third, if no other obligations
are owing to the Holder, then refunded to the Company. The Company agrees that
if such excess payments are applied in the manner provided for in this
paragraph, then to the fullest extent permitted by applicable law, the Holder
shall not be subject to any penalty provided for by any applicable law relating
to charging or collecting interest in excess of that permitted by applicable
law.
 
Page 1 of 7

--------------------------------------------------------------------------------


 
The unpaid principal balance of this Note together with all interest accrued
thereon shall, at the option of the Holder, become immediately due and payable
upon any of the following events (each, an “Event of Default”):
 
(i) The Company shall default in the payment of interest or principal hereunder
and such default shall continue for a period of five (5) days;
 
(ii) (ii) Any representation or warranty made by the Company in this Note, the
Investment Agreement dated as of December 18, 2007 (“Investment Agreement”)
between the Company and Advanced Biotherapy, or any other document executed in
connection therewith, including, without limitation, the secured promissory note
issued by the Company in favor of Advanced Biotherapy (collectively, the
“Related Documents”) proves to have been untrue, incomplete or misleading in any
material respect when made or when deemed to have been made (including, but not
limited to, upon any advance hereunder);
 
(iii) The Company fails to observe or perform any covenant or agreement set
forth in this Note, the Investment Agreement or the Related Documents and, if
such failure is capable of being cured and is not otherwise subject to a cure
period under the applicable document, shall continue for a period of thirty (30)
days;
 
(iv) (I) The Company shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking arrangement, adjustment, composition or
other relief with respect to its debts, or (B) seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or any
substantial part of its assets, or the Company shall make a general assignment
for the benefit of its creditors; (II) there shall be commenced against the
Company any case, proceeding or other action of the nature referred to in clause
(I), above, which (A) results in the order of an order for relief or any such
adjudication or appointment, or (B) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; (III) there shall be commenced against
the Company any case, proceeding or other action seeking issuance of a warranty
of attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof; (IV) the Company
shall take any action or furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clauses (I), (II), or
(III), above; or (V) the Company shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due;
 
(v) The occurrence of any of the following: (I) an event or series of events by
which any person, entity or group of persons or entities who are not holders of
the Company’s Units on the date of this Note shall, as a result of a tender or
exchange offer, open market purchases, privately negotiated purchases, merger,
consolidation or otherwise, have become the beneficial owner (within the meaning
of Rule 13d-3 under the Securities Exchange Act of 1934), of more than fifty
percent (50%) of the Units of the Company at any time outstanding entitled to
vote generally in the election of the Company’s directors; (II) the Company is
merged with or into another entity with the effect that immediately after such
transaction the equity owners of the Company immediately prior to such
transaction hold less than a majority of the equity interests entitled to vote
generally in the election of the directors of the entity surviving the
transaction; or (III) the direct or indirect sale, lease, exchange or other
transfer of all or substantially all of the assets of the Company;
 
Page 2 of 7

--------------------------------------------------------------------------------



(vi) A final judgment or judgments is or are entered against the Company in the
aggregate amount of One Hundred Thousand Dollars ($100,000) or more on a claim
or claims not covered by insurance;
 
(vii) This Note, the Investment Agreement or any of the Related Documents shall
be declared invalid, void or unenforceable, or the validity or enforceability
thereof shall be contested or challenged by the Company, or any determination of
partial invalidity, voidness or unenforceability shall be made which would,
individually or in the aggregate, materially reduce the principal benefits of
any provision of this Note, the Investment Agreement or any of the Related
Documents to the Holder, or make the remedies generally afforded thereby
inadequate for the practical realization thereof; or
 
(viii) The holder of any indebtedness owed by the Company in excess of
Seventy-Five Thousand Dollars ($75,000) accelerates the payment of such
indebtedness for any reason or the Company defaults in the payment of any
indebtedness with an unpaid principal amount in excess of Seventy-Five Thousand
Dollars ($75,000), and such default remains unremedied beyond the applicable
grace period therefor.
 
All payments on or in respect of this Note, including principal, interest and
premium thereon, shall be made in such coin and currency of the United States of
America as at the time of payment is legal tender for the payment of public and
private debts by check mailed and addressed to the registered holder hereof at
the address shown in the register maintained by the Company for such purpose,
or, at the option of the Holder, in such manner and at such other place in the
United States of America as the Holder shall have designated to the Company in
writing. Whenever a payment to be made hereunder shall be due on a day which is
not a business day, such payment shall be made on the next succeeding business
day and such extension of time shall be included in the computation of the
payment of interest hereunder.
 
The Company shall not make any prepayment of any portion of the outstanding
principal balance hereof prior to May 17, 2009 unless the Company has first
given not less than fifteen (15) days prior written notice thereof to the
Holder, and before the Company may make any such payment, the Holder shall have
the right in his sole discretion to convert a portion of the Princi-pal Sum
equal to such prepayment amount in accordance with the conversion procedures set
forth below in lieu of permitting such prepayment.
 
The Company hereby waives diligence, presentment, demand, protest and notice of
every kind whatsoever. The failure of the Holder to exercise any of its rights
hereunder in any particular instance shall not constitute a waiver of the same
or of any other right in that or any subsequent instance.
 
This Note shall be binding upon the Company, its successors and permitted
assigns, and shall inure to the benefit of the Holder, its successors and
permitted assigns.
 
Page 3 of 7

--------------------------------------------------------------------------------


 
The Company agrees to pay all costs of enforcement and collection, including
reasonable attorneys’ fees, upon any Event of Default hereunder.
 
The Company’s obligation under this Note are secured by a General Business
Security Agreement dated as of even date herewith in favor of Holder.
 
This Note is a contract made under and governed by, and shall be construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to conflict of laws principles.

Conversion Procedures
 
This Note shall be subject to the conversion procedures set forth below:
 
1. Conversion. From and after June 18, 2008, Holder shall have the right and
option, at any time or times and without the payment of any additional
consideration, to convert all or any portion of the Principal Sum into
fully-paid and nonassessable Units of the Company.
 
2. Conversion Price. The Principal Sum shall be convertible into the number of
Units that results from dividing the Principal Sum submitted for conversion in
the Conversion Notice (as defined below) by the Conversion Price. As of the date
hereof, the Conversion Price is Ten Dollars ($10.00) but is subject to
adjustment as provided in Section 3 hereof.
 
3. Adjustments to Conversion Price. If and whenever on or after the original
date of this Note, the Company issues or sells any Additional Units (as herein
defined) for a Net Consideration per Unit which is less than the Conversion
Price in effect immediately prior to the issuance of such Additional Units, then
in each such case the Conversion Price shall be adjusted to equal the Net
Consideration per Unit paid for such Additional Units. For purposes hereof, the
“Additional Units” shall mean the Company’s Units and any options to purchase
the Company’s Units or securities directly or indirectly exchangeable for or
convertible into the Company’s Units. The term “Net Consideration” shall mean
the amount equal to the total amount of consideration paid for Additional Units
and the Net Consideration per Unit shall mean the total amount of consideration
paid for Additional Units divided by the number of Additional Units acquired or
deemed acquired. For purposes of determining the Net Consideration paid for
Additional Units: (i) options to acquire Units and other securities directly or
indirectly exchangeable for or convertible into the Company’s Units shall be
treated as though exercised, exchanged or converted, on the date of their
issuance, into the maximum number of Units into which they are convertible, or
for which they are exercisable or exchangeable, at the then minimum commitment
conversion or exchange price (without regard to any potential antidilution
adjustments); (ii) consideration for Units shall be deemed to include, in the
case of such options or exchangeable or convertible securities, their then
minimum exercise, conversion or exchange price (without regard to any potential
anti-dilution adjustments); and (iii) if additional Units are issued without
consideration, the Net Consideration shall be deemed equal to $0.01 per Unit.
If, prior to the issuance or sale of the Additional Units, the Holder has
converted all or any portion of this Note into Units, then the Company shall
issue to the Holder, at the time of issuance or sale of the Additional Units and
without any additional consideration to Holder, the number of Units derived by
(i) dividing the Conversion Price paid by the Holder for such Units by such
adjusted Conversion Price; (ii) multiplying the result computed in clause (i)
above by the number of Units into which this Note was previously converted by
the Holder; and (iii) subtracting the number of Units into which the Holder
previously shall have converted this Note, or a portion thereof. By way of
example only, assume the Principal Sum submitted for conversion was $500,000,
the Holder converted the Note at the initial Conversion Price of $10 into 50,000
Units and the Company subsequently issued Additional Units at a Net
Consideration per Unit of $8.00. In that instance, the Company would issue to
the Holder an additional 12,500 Units.
 
Page 4 of 7

--------------------------------------------------------------------------------



4. Conversion Procedure. Before the Holder shall be entitled to convert the
Principal Sum into Units, the Holder shall give written notice to the Company
that the Holder elects to convert this Note and shall state the amount of
indebtedness hereunder being converted (the “Conversion Notice”) and shall
surrender this Note at the office of the Company. Within twenty-four (24) hours
after receiving the Conversion Notice, the Company shall promptly issue and
deliver to the Holder evidence of the Units to which the Holder shall be
entitled. Such conversion shall be deemed to have been made immediately prior to
the close of business on the date of such surrender of this Note, and the person
or persons entitled to receive the Units issuable upon such conversion shall be
treated for all purposes as the record holder or holders of such Units on such
date. If Holder shall submit for conversion less than the entire Principal Sum
hereunder, the Company shall promptly issue and deliver a new Note in the amount
of the Principal Sum remaining owing hereunder and in the form of the Note as
exchanged.
 
5. Issuance of Units. The issuance of Units upon conversion of this Note will be
made without charge to the Holder for any issuance tax or other governmental
charge in respect thereof or other cost incurred by the Company in connection
with such conversion and the related issuance of Units. Upon the conversion of
this Note, the Company will take all such actions as are necessary in order to
insure that the Units issuable with respect to such conversion will be validly
issued, fully paid and nonassessable and free and clear of all liens and
restrictions other than as provided in the Operating Agreement (as defined in
the Investment Agreement). The Company will not close its books against the
transfer of this Note or of Units issued or issuable upon conversion of this
Note in any manner which interferes with the timely conversion of this Note. If
any fractional interest in Units would, except for the provisions of this
Section 4, be deliverable upon any conversion of this Note, upon the request of
the Holder, the Company, in lieu of delivering the fractional share therefor,
may pay an amount to the Holder equal to the Conversion Price of such fractional
interest as of the date of conversion (as determined by the mutual agreement of
the Company and the Holder). Investor acknowledges and agrees that any issuance
of Units upon conversion of this Note shall be contingent upon Investor
executing a Joinder Agreement pursuant to which Investor agrees to be bound by
the terms and conditions of the Operating Agreement as in effect on the date
hereof, and amendments thereto as to which Investor has consented in writing.
 
6. Notification by the Company of Certain Changes. The Company will give written
notice to the Holder at least thirty (30) days prior to the date on which the
Company closes its books or takes a record (i) with respect to any dividend or
distribution upon Units, (ii) with respect to any pro rata subscription offer to
holders of Units, or (iii) for determining rights to vote with respect to any
capital reorganization, reclassification, consolidation, merger or sale of all
or substantially all of the Company’s assets to another person or entity which
is effected in such a way that holders of Units are entitled to receive (either
directly or upon subsequent liquidation) stock, securities or assets with
respect to or in exchange for Units or any dissolution, liquidation or
winding-up of the Company.
 
7. Rounding. All calculations under this Note shall be made to the nearest cent
or to the nearest one-hundredth of a Unit, as the case may be.
 
8. Notices. Any notices required or permitted to be given under this Note shall
be delivered personally, by FedEx, UPS Overnight, Airborne or other nationally
recognized delivery service (with evidence of delivery), if to the Company, to
its principal office, and if to the holder of this Note, to the following
address:
 
Page 5 of 7

--------------------------------------------------------------------------------


 
Advanced Biotherapy, Inc.
141 West Jackson, Suite 2182
Chicago, Illinois 60604
Attention: Christopher W. Capps
   Chief Executive Officer
 
Notices shall be deemed given upon personal delivery or the date of delivery
after having been sent by reputable overnight courier (with evidence of
delivery).
 
9. Protection of Conversion Rights. The Company shall not amend its Articles of
Organization, Operating Agreement or participate in any reorganization, transfer
of assets, consolidation, merger, dissolution, issuance or sale of securities or
any other voluntary action for the purpose of avoiding or seeking to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Company, but will at all times in good faith assist in the
carrying out of all the provisions of this Note and will take all actions that
may be necessary or appropriate in order to protect the rights of the holder of
this Note to convert the Principal Sum against impairment.
 
10. Assignment. Subject to the requirements described in Section 12 below, the
rights and obligations of the Company and the Holder shall be binding upon and
benefit the successors, assigns and transferees of the parties.
 
11. Waiver and Amendment. No provision of this Note may be waived, amended or
modified without the prior written consent of the Company and the Holder.
 
12. Transfer of this Note or Securities Issuable Upon Conversion. With respect
to any offer, sale or other disposition of this Note or securities into which
such Note may be converted, the Holder will give written notice to the Company
prior thereto, describing briefly the proposed offer, sale or other disposition
and providing a draft of an opinion of counsel for the holder that such
disposition qualifies for an exemption from registration under applicable
federal and state securities law, and if such opinion of counsel is not
reasonably satisfactory to the Company, the Company shall so notify the holder
promptly after such determination has been made. Each Note thus transferred and
each certificate representing the securities thus transferred shall bear a
legend as to the applicable restrictions on transferability in order to ensure
compliance with the Act, unless in the opinion of counsel for the Company such
legend is not required.
 
13. Treatment of Note. To the extent permitted by generally accepted accounting
principles, the Company will treat, account and report this Note as debt and not
equity for accounting purposes and with respect to any returns filed with
federal, state or local tax authorities.
 
14. No Member Rights. Without limitation to any rights that the Holder may have
outside of this Note, nothing contained in this Note shall be construed as
conferring upon the Holder or any other person the right to vote or to consent
or to receive notice as a Member in respect of meetings of Members for the
election of directors or managers of the Company or any other matters or any
rights whatsoever as a member of the Company; and no dividends or distributions
otherwise made to members of the Company shall be payable or accrued in respect
of this Note or the interest represented hereby or the Units obtainable
hereunder until, and only to the extent that, this Note shall have been
converted.
 
Page 6 of 7

--------------------------------------------------------------------------------



Note Purchase Agreement. This Note is issued pursuant to the Investment
Agreement and all capitalized terms not otherwise defined herein shall have the
same meaning ascribed to them in the Investment Agreement. This Note is
considered the “December Convertible Note” under the Investment Agreement.
 
ORGANIC FARM MARKETING, LLC




By                            
    Chad L. Pawlak, Sr., President
 

Page 7 of 7

--------------------------------------------------------------------------------


 